Case 1:18-cv-02055-KMW-GWG Document 155-1 Filed 07/23/20 Page 1 of 6




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------------
  DEBORAH FEINGOLD D/B/A
  DEBORAH FEINGOLD PHOTOGRAPHY

                                     Plaintiff,                          Case No.: 1:18-cv-2055
                                                                         (KMW)(GWG)
  v.


  RageOn, Inc.

                                   Defendant.


  -----------------------------------------------------------------------------


            DECLARATION OF PANAGIOTA BETTY TUFARIELLO, ESQ,
       IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL AND FOR A 30-
           DAY SUSPENSION OF PROCEEDINGS, PENDING DEFENDANT’S
                        RETAINING OF NEW COUNSEL


          I, Panagiota Betty Tufariello, Esq., hereby declare under penalty of perjury

  pursuant to 28 U.S.C. § 1746 that the following statements are true and correct:

  1.      I am an attorney and member of the law firm Intellectulaw, The Law Offices of

          P.B.Tufariello, P.C., (“Intellectulaw”), with offices in Mt. Sinai, Suffolk County,

          New York.

  2.      I am a member in good standing of the bar of the state of New York, the Bars of

          United States Court of Appeals for the Second Circuit and the Federal Circuit, as

          well as the United States District Courts for the Eastern and Southern Districts of

          New York. I am also a member in good standing of the bar of the United States

          Patent and Trademark Office.
     Case 1:18-cv-02055-KMW-GWG Document 155-1 Filed 07/23/20 Page 2 of 6




         3.      I represent the Defendant RageOn, Inc. (“Defendant”) in the above captioned

                 action. As such I am fully familiar with the facts and circumstances of the

                 proceedings had herein.

         4.      I respectfully submit the present Declaration in Support of my and Intellectulaw’s

                 Motion to be relieved as counsel for Defendant and for a thirty (30) day

                 suspension of proceedings pending Defendant’s retaining of replacement counsel.

         5.      Intellectulaw’s basis for its Motion seeking to be relieved as counsel is: a)

                 Defendant’s failure to remit payment for services rendered; b) irreconcilable

                 differences regarding litigation strategy in the present matter; and c) certain

                 conflicts of interest that have been pending in the present matter, as well as in one

                 other matter, in which I also represent Defendant in, i.e. Robert G. Lopez v. Puma

                 North American, Inc., RageOn et. Al. (Civil Action No. 19-cv-7631).

         6.       The plaintiff in Robert G. Lopez v. Puma North American, Inc., RageOn et. Al.

                 (Civil Action No. 19-cv-7631)(the “Lopez Action”) filed a Third Amended

                 Complaint (D.E. #43), in which he named Intellectulaw and me personally as

                 Defendant’s co-defendants, as a result of my representation of Defendant in that

                 matter.

         7.      In the past, I also represented Defendant in the matter, Ward v. RageOn, Inc. et al

                 v. RageOn, Inc. et. al. (Civil Action No. 1:19-cv-01935-JPO )(the “Ward

                 Action”). On February 13, 2020, the Court so Ordered my withdrawal upon

                 motion from that matter as well (D.E. # 54).

         8.      Plaintiff’s counsel, Mr. Fladgate, has been aware of my intent to withdraw since


Page 2   DECLARATION OF PANAGIOTA BETTY TUFARIELLO, ESQ, IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL   Case No.:
         1:18-cv-2055
     Case 1:18-cv-02055-KMW-GWG Document 155-1 Filed 07/23/20 Page 3 of 6




                 before the COVID19 crisis. Defendant has repeatedly represented to Mr.

                 Fladgate, that I and Intellectulaw jointly and severally no longer represent them.

         9.      I apologize to the Court and to Mr. Fladgate for not filing my Motion to

                 Withdraw sooner. I meant no disrespect. I have been facing many challenges

                 both personally and professionally.

         10.     The COVID19 crisis forced my firm to shut down altogether. We had to furlough

                 staff and were unable to conduct any business in their absence.

         11.     On May 18, 2020, in the midst of the COVID19 crisis, my spouse of 35 years,

                 Angelo Tufariello suffered a stroke. I am devastated. I am his primary and only

                 caregiver.

         12.     It was not until July 6, 2020, that our offices resumed conducting buinsess.

         13.     In the past, Intellectulaw advised Defendant on numerous occasions of its desire

                 to terminate its representation and withdraw as their counsel. Defendant agreed

                 to consent to Intellectulaw’s withdrawal as counsel but only if Intellectulaw

                 would find substitute counsel who was willing to represent RageOn on a Pro-

                 Bono basis. Intellectulaw has been unable to find such counsel.

         14.     In the meanwhile, during the course of its representation of Defendant

                 Intellectulaw has performed a substantial amount of work in connection with the

                 pleading and discovery phases of this matter, the Ward Action, and the Lopez

                 Action referenced herein above, and has prepared and defended against

                 dispositive motions for Summary Judgement, as well as appeared for trial, in each

                 of the matters respectively.


Page 3   DECLARATION OF PANAGIOTA BETTY TUFARIELLO, ESQ, IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL   Case No.:
         1:18-cv-2055
     Case 1:18-cv-02055-KMW-GWG Document 155-1 Filed 07/23/20 Page 4 of 6




         15.     Defendant has failed to live up to its contractual obligations to counsel in both

                 this action and in the two other matters through their failure to timely pay

                 Intellectulaw’s invoices.

         16.     Notwithstanding Defendant’s retainer agreement to pay invoices on a timely basis

                 and repeated requests by Intellectulaw for payment, Defendant has left substantial

                 sums unpaid and outstanding for legal services rendered in the above captioned

                 action as well as significant costs incurred on Defendant’s behalf.

         17.     As Defendant continued to fail to pay its legal fees, Intellectulaw went to

                 substantial efforts and lengths to negotiate with Defendant for payment of the

                 outstanding amounts, including communications by telephone, in person and by

                 mail.

         18.     Defendant failed to make any further significant payment against fees and costs

                 outstanding.

         19.     As was set forth above, the plaintiff in Robert G. Lopez v. Puma North American,

                 Inc., RageOn et. Al. (Civil Action No. 19-cv-7631) filed a Third Amended

                 Complaint (D.E. #43), in which he named Intellectulaw and me personally as

                 Defendant’s co-defendants, as a result of my representation of Defendant in that

                 matter. While the Plaintiff Lopez has attempted to dismiss his claims against

                 Defendant (the attempt failed because of improperly executed documents), he

                 continues as of the preparation of this motion to maintain his claims against me

                 and Intellectulaw. As a result, continued representation of Defendant by

                 Intellectulaw creates a serious conflict of interest.


Page 4   DECLARATION OF PANAGIOTA BETTY TUFARIELLO, ESQ, IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL   Case No.:
         1:18-cv-2055
     Case 1:18-cv-02055-KMW-GWG Document 155-1 Filed 07/23/20 Page 5 of 6




         20.     Further, despite Intellectulaw’s efforts, counsel for Intellectulaw is unable to

                 properly represent the interests of Defendant any further, because Intellectulaw

                 and Defendant have divergent and irreconcilable views on the appropriate

                 strategy to employ in this litigation.

         21.     As a result of Defendant’s failure to pay for legal services and expenses incurred

                 on their behalf, Intellectulaw is unable to pay, among others, its vendors for

                 services provided to it. Accordingly, Defendant’s actions have seriously impaired

                 Intellectulaw’s ability to represent them.

         22.     Multiple communications with Defendant have also made it clear that there has

                 been a significant erosion of the attorney-client relationship.

         23.     For these reasons both independently and collectively, Intellectulaw respectfully

                 requests to be relieved as counsel for Defendant RageOn, Inc. Intellectulaw

                 further requests that all proceedings in this matter be suspended for thirty (30)

                 days, from the date of the Court’s decision on this Motion, to provide time to

                 Defendant to secure new counsel. Intellectulaw hereby asserts a lien on Defendant

                 RageOn’s files. Intellectulaw will fully assist new counsel in transitioning the

                 representation by providing critical documents on an expedited basis.

         24.     Defendant RageOn, Inc. has been provided with a copy of this Declaration and

                 accompanying Motion.




Page 5   DECLARATION OF PANAGIOTA BETTY TUFARIELLO, ESQ, IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL   Case No.:
         1:18-cv-2055
Case 1:18-cv-02055-KMW-GWG Document 155-1 Filed 07/23/20 Page 6 of 6
